Citation Nr: 9905434	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-28 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a fungal infection 
of the feet with residual deformity of the toenails, 
currently evaluate at 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
July 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which granted the veteran's claim for 
service connection for fungal infection of the feet, with 
residual deformity of the toenails and assigned a 10 percent 
evaluation.  The veteran expressed disagreement with the 
evaluation assigned by that rating decision and this appeal 
began.

In a letter of April 1997, the veteran raised the issue of a 
skin disorder on his legs, buttocks and groin area, secondary 
to his service-connected fungal infection of the feet.  It 
does not appear that this matter has not been adjudicated by 
the RO.  In addition, a rating decision dated in March 1998 
denied the veteran's claim for a total evaluation based on 
individual unemployability due to his service connected 
disability.  The veteran responded after notice of that 
rating decision with a letter received by the RO received in 
April 1998.  It would appear that this letter might be 
construed as a notice of disagreement to that rating 
decision.  In any event, neither of these matters has been 
prepared for appellate review, and will be referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran's fungal infection of the feet, with residual 
deformity of the toenails is not shown to manifest or be 
productive of exudation or itching constant, extensive 
lesions, or marked disfigurement.  

2.  The veteran's fungal infection of the feet, with residual 
deformity of the toenails does not present an exceptional or 
unusual disability picture as to render impractible the 
application of the regular schedular standards.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
fungal infection of the feet with residual deformity of the 
toenails have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.20,  4.118, Diagnostic 
Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
fungal infection of the feet, with residual deformity of the 
toenails should be increased to reflect more accurately the 
severity of his symptomatology.  As a preliminary matter, it 
is noted that the veteran's claim alleges an increase in 
severity of the service-connected disability, and is 
therefore a well-grounded claim for an increased evaluation.  
See Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that claim 
for increased evaluation is well grounded if it alleges an 
increase in severity of disability).  In addition, the Board 
is satisfied that the record contains all evidence necessary 
for an equitable disposition of this appeal, and that the RO 
has fulfilled its duty to assist the veteran in developing 
the facts pertinent to his claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The veteran was granted service connection for a fungal 
infection of the feet, with residual deformity of the 
toenails in March 1996, rated as 10 percent disabling.  This 
rating decision was based on the veteran's account of the 
condition which began while he was stationed in Vietnam, 
medical treatment records from 1969 until 1987, and a 
February 1996 VA medical examination.  At the VA examination, 
the veteran was asymptomatic, the feet revealing no residual 
scars, no blisters and no evidence of fungal infection.  On 
both feet there was deformity of the toes and nails due to 
fungal infection.  Fungal infection of the toenails was 
diagnosed.

Medical records from the veteran's private physicians show 
that the veteran has been treated for a fungal infection 
since shortly after his separation from service.  A May 1996 
letter from the veteran's physician states that the 
condition, which has caused the veteran to be off work from 
November 1995, is severe, chronic, and has been treated with 
oral and topical anti-fungal agents.  The veteran has also 
received treatment at the Cleveland VA Medical Center (VAMC).  
Records from that facility indicate that in September 1996, 
the veteran had a flare-up of the fungal infection which 
included lesions on the torso, groin and feet.  VAMC 
treatment records indicate that the fungal infection is of 
unknown etiology.

After the veteran initiated an appeal of the rating decision, 
two more VA examinations were conducted.  In a January 1997 
examination, it was noted that no rashes were present and 
that the left great toenail was mildly dystrophic.  The 
diagnosis following the examination was pruritus of unknown 
etiology.  At a January 1998 examination, the patient was 
asymptomatic with dystrophic great toenails of both feet.  
The veteran did not exhibit any symptoms such as ulceration, 
exfoliation or crusting.  There were no associated symptoms.  
The medical examiner noted that treatment records in the 
veteran's claims file indicate he did have an eczematous rash 
in the groin area and on the feet at one time.

A fungal infection of the foot is evaluated under the 
analogous listing of eczema. See 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Code 7806 (1998).  Eczema is rated as 10 percent 
disabling if it involves exfoliation, exudation or itching 
and involves an exposed surface or extensive area.  It is 
rated as 30 percent disabling if it involves constant 
exudation or itching, extensive lesions or marked 
disfigurement.

Although the veteran's disability was characterized by the 
veteran's private physician in 1996 as "severe", the three 
VA medical examinations reveal that the condition is episodic 
rather than constant, and has not caused extensive lesions or 
marked disfigurement; therefore, it does not warrant a 30 
percent disability rating.  The Board would also note that in 
characterizing the veteran's disability as "severe" the 
private physician did not describe the veteran as having 
symptomatology reflective of a 30 percent evaluation.  The 
Board does acknowledge that the veteran's disability requires 
treatment, but based on the rating examinations it would 
appear that the treatment is generally effective.  In the 
Board's judgment, a 10 percent rating more appropriately 
accounts for the symptomatology observed at the three VA 
medical examinations.  Should the veteran experience greater 
severity of symptomatology in the future, he is advised to 
report to the VA for medical examination during the 
occurrence of such symptomatology so as to document the 
severity of his disability.

In reaching this decision the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (1998) have been considered whether or not they 
were raised by the veteran as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet.App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this case, the veteran and his private physician both 
state that the wearing of steel-toed shoes, which, according 
to the veteran, was required in his former occupation, 
aggravates the fungal infection of the feet.  The veteran has 
also submitted a letter of May 1996 from his former employer 
stating that he has not worked since November 1995 due to 
"jungle rot", and a letter of April 1997 stating that he is 
not permitted to return to work while he is having medical 
problems.  In addition, the veteran has submitted a letter of 
October 1997 from another employer informing him that he was 
not selected for a position for which he had applied.  The 
veteran also states, in an October 1997 letter to the VA, 
that he is unable to work for his former employer because the 
work involved exposure to chemicals, heat, dirt and dampness 
and the wearing of special clothing, all of which aggravated 
his condition.  He states that he has obtained employment in 
a minimum wage job elsewhere.  

However, despite this evidence the Board, as did the RO, 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (1998).  In this 
regard, the Board finds that there has been no assertion or 
showing by the veteran that his fungal infection of his feet 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  While the 
veteran may be limited in the types of employment he may 
engage in due to his disability's sensitivity to substances 
he came in contact with at his former employment or the 
footwear he was required to wear in that job, the Board does 
not construe these limitations as producing marked 
interference with employment.  Furthermore, by his own 
admission, the veteran is capable of employment.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for a fungal infection 
of the feet with residual deformity of the toenails is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

